Exhibit 10.40

 

 

THE HANOVER INSURANCE GROUP, INC.

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is effective as of <GRANT
DATE> (the “Grant Date”) by and between The Hanover Insurance Group, Inc., a
Delaware corporation (the “Company”), and <PARTICIPANT NAME> (the “Participant”
or “you”). Capitalized terms used without definition herein shall have the
meanings set forth in The Hanover Insurance Group, Inc. 2006 Long-Term Incentive
Plan (the “Plan”).

P R E A M B L E

WHEREAS, pursuant to the Plan and subject to the terms of this Agreement, the
Administrator has agreed to grant to the Participant an Award of restricted
stock units (the “RSUs”).

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

  1. RSUs. The Administrator hereby grants to the Participant <NUMBER OF RSUS>
RSUs, each representing the right to receive one share of Stock upon and subject
to the restrictions, terms and conditions set forth below. The Stock issued upon
vesting of the RSUs, if any, shall be referred to hereinafter as the “Shares”.

 

  2. Vesting. The RSUs shall vest on the third anniversary of the Grant Date
(the “Vesting Date”); provided Participant is continuously an Employee of the
Company or one of its subsidiaries or affiliates (the Company and its
subsidiaries and affiliates hereinafter referred to as “THG”) throughout the
period from the Grant Date until the Vesting Date.

As soon as reasonably practicable following vesting of the RSUs, but in no event
later than 60 days following vesting, the Company shall make delivery of the
Shares. In the event the Vesting Date falls on a non-business day (weekend or
holiday on which banks are not generally open in the Commonwealth of
Massachusetts), the Vesting Date shall be the next following business day.

 

  3. Termination. Except as provided in Sections 4, 5 and 6, upon the
termination of Participant’s Employment with THG for whatever reason, whether
with or without Cause, for good reason or otherwise, any non-vested RSUs shall
be automatically cancelled and forfeited and be returned to the Company for no
consideration.

 

  4. Disability. Subject to the remainder of this Section 4, if the Participant
is placed in a long term disability status (as such term is defined in the
Company’s Long-Term Disability Program, as in effect at such time)(“LTD
Status”), and provided Participant remains in LTD Status through such date, the
RSUs shall continue to vest in accordance with this Agreement until the first
anniversary of the date Participant was placed in LTD Status (the “LTD Extension
Period”). At the expiration of the LTD Extension Period (i) a pro-rated portion
of the RSUs shall automatically vest, and (ii) the remaining unvested RSUs shall
be automatically cancelled and forfeited and be returned to the Company for no
consideration. For purposes of this subsection, the pro-ration of the RSUs that
vest on the expiration of the LTD Extension Period, shall be determined by
dividing the number of days since the Grant Date by 1,095 and applying this
percentage to the RSUs. Any fractional units shall be rounded up such that only
whole shares are issued.

If, prior to the expiration of the LTD Extension Period, Participant is removed
from LTD Status and immediately thereafter returns to active Employment with
THG, Participant shall be treated (for the purposes of this Agreement) as if
he/she were never placed in LTD Status and remained an active Employee of THG,
shall be given credit toward vesting for the period Participant was in LTD
Status and this Agreement shall remain in full force and effect in accordance
with its terms.



--------------------------------------------------------------------------------

  5. Death. If Participant dies (i) a pro-rated portion of the RSUs shall
automatically vest, and (ii) the remaining unvested RSUs shall be automatically
cancelled and forfeited and be returned to the Company for no consideration. For
purposes of this subsection, the pro-ration of the RSUs that vest upon
Participant’s death shall be determined by dividing the number of days that the
Participant was an active Employee since the Grant Date by 1,095 and applying
this percentage to the RSUs. Any fractional units shall be rounded up such that
only whole shares are issued.

 

  6. Covered Transaction/Change in Control. In the event of a Covered
Transaction (other than a Change in Control, whether or not it is a Covered
Transaction), the RSUs shall be fully governed by the applicable provisions of
Section 7(a) of the Plan. Notwithstanding the terms of the Plan, in the event of
a Change in Control (whether or not it is a Covered Transaction), the following
rules shall apply:

(a) Except as provided below in Section 6(b), in the event of a Change in
Control the Participant shall automatically vest in 100% of the RSUs.

(b) Notwithstanding Section 6(a), no acceleration of vesting shall occur with
respect to the RSUs if the Administrator reasonably determines in good faith
prior to the occurrence of a Change in Control that this Award of RSUs shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by Participant’s
employer (or the parent or a subsidiary of such employer) immediately following
the Change in Control, provided that any such Alternative Award must:

(i) be based on stock which is traded, or will be traded upon consummation of
the Change in Control, on an established securities market;

(ii) provide such Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under this Award, including, but not
limited to, an identical or better vesting schedule;

(iii) have substantially equivalent economic value to this Award (determined at
the time of the Change in Control); and

(iv) have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated (other than for Cause) or
Participant terminates employment for “Good Reason” (as defined below) prior to
the Vesting Date, the Participant shall automatically vest in 100% of the
Alternative Award and any conditions on a Participant’s rights under, or any
restrictions on transfer or exercisability applicable to, the vested portion of
such Alternative Award shall be waived or shall lapse.

For this purpose, “Good Reason” shall mean the occurrence of one or more of the
events listed below following a Change in Control:

(x) to the extent you are a “Participant” (as that term is defined in the CIC
Plan) in the Company’s Amended and Restated Employment Continuity Plan or its
successor plan (the “CIC Plan”), the occurrence of any of the events enumerated
under the definition of “Good Reason” applicable to Participant’s “Tier” level
as set forth in the CIC Plan; or

(y) if you are not a “Participant” in the CIC Plan, the occurrence of any of the
following (A) a reduction in your rate of annual base salary as in effect
immediately prior to such Change in Control; (B) a reduction in your annual
short-term incentive compensation plan target award (but excluding the
conversion of any cash incentive arrangement into an equity incentive

 

- 2 -



--------------------------------------------------------------------------------

arrangement of commensurate value or vice versa) from that which was in effect
immediately prior to such Change in Control; or (C) any requirement that you
relocate to an office more than 35 miles from the facility where you were
located immediately prior to the Change in Control.

(c) In the event a Participant believes that a “Good Reason” event has been
triggered, the Participant must give the Company written notice within 30 days
of the occurrence of such triggering event and a proposed termination date which
shall be not sooner than 60 days nor later than 90 days after the date of such
notice. Such notice shall specify the Participant’s basis for determining that
“Good Reason” has been triggered. The Company shall have the right to cure a
purported “Good Reason” within 30 days of receipt of said notice

(d) Notwithstanding Sections 6(a) and (b) above, the Administrator may elect, in
its sole discretion, exercised prior to the effective date of the Change in
Control, to accelerate all, or a greater percentage of the RSUs, than is
otherwise required pursuant to the terms of this Section 6.

 

  7. Notices. Notices hereunder shall be in writing and, if to the Company,
shall be delivered personally to the Human Resources Department or such other
party as designated by the Company or mailed to its principal office and, if to
the Participant, shall be delivered personally or mailed to the Participant at
his or her address on the records of the Company.

 

  8. Dividend and Voting Rights. The Participant will not be entitled to any
dividends (or dividend equivalency rights) upon the RSUs or have any voting
rights until and to the extent the RSUs vest and are exchanged for Shares.

 

  9. Non-Hire/Solicitation/Confidentiality. As a condition of Participant’s
eligibility to receive the RSUs and regardless of whether such RSUs vest,
Participant agrees that he or she will (i) not, directly or indirectly, during
the term of your employment with THG, and for a period of one year thereafter,
hire, solicit, entice away or in any way interfere with THG’s relationship with,
any of its officers or employees, or in any way attempt to do so or participate
with, assist or encourage a third party to do so, and (ii) neither disclose any
of THG’s confidential and proprietary information to any third party, nor use
such information for any purpose other than for the benefit of THG and in
accordance with THG policy. The terms of this Section 9 shall survive the
expiration or earlier termination of this Agreement.

 

  10. Damages/Specific Performance.

(a) The Participant hereby acknowledges and agrees that in the event of any
breach of Section 9 of this Agreement, the Company would be irreparably harmed
and could not be made whole by monetary damages. The Participant accordingly
agrees to waive the defense in any action for injunctive relief or specific
performance that a remedy at law would be adequate and that the Company, in
addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to an injunction or to compel specific performance of
Section 9.

(b) In addition to any other remedy to which the Company may be entitled at law
or in equity (including the remedy provided in the preceding paragraph), the
Participant hereby acknowledges and agrees that in the event of any breach of
Section 9 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon vesting of the RSUs; provided,
however, that the Company makes any such claim, in writing, against Participant
alleging a violation of Section 9 not later than two years following your
termination of employment with the Company.

 

  11. Successors. The provisions of this Agreement will benefit and will be
binding upon the permitted assigns, successors in interest, personal
representatives, estates, heirs and legatees of each of the parties hereto.
However, the RSUs are non-assignable, except as may be permitted by the Plan.

 

- 3 -



--------------------------------------------------------------------------------

  12. Interpretation. The terms of the RSUs are as set forth in this Agreement
and in the Plan. The Plan is incorporated into this Agreement by reference,
which means that this Agreement is limited by and subject to the express terms
and provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

  13. Governing Law. This Agreement shall be construed and applied (except as to
matters governed by the Delaware General Corporation Law, as to which Delaware
law shall apply) in accordance with the laws of the Commonwealth of
Massachusetts.

 

  14. Facsimile and Electronic Signature. The parties may execute this Agreement
by means of a facsimile or electronic signature.

 

  15. Entire Agreement; Counterparts. This Agreement and the Plan contains the
entire understanding between the parties concerning the subject contained in
this Agreement. Except for the Agreement and the Plan, there are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties hereto, relating to the subject matter of this
Agreement, that are not fully expressed herein. This Agreement may be signed in
one or more counterparts, all of which shall be considered one and the same
agreement.

 

  16. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.

 

  17. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

 

  18. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes. The
Administrator shall have full discretion to interpret and administer this
Agreement. Any actions or decisions by the Administrator in connection with this
Agreement shall be conclusive and binding upon the Participant.

 

  19. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of THG to terminate the Participant’s
employment at any time, with or without cause, or to increase or decrease the
Participant’s compensation from the rate of compensation in existence at the
time this Agreement is executed.

 

  20. Taxes. If at the time the RSUs vest the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal, state or local tax, Participant shall remit to the Company any amounts
determined by the Company to be required to be withheld or the Company may, at
its option, withhold from such units, or the Shares which such units represent,
a sufficient number of units/Shares to satisfy the minimum federal, state and
local tax withholding due, if any, and remit the balance of the units/Shares to
the Participant.

The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award. While this Award
is intended to be interpreted and operated to the extent possible so that any
such amounts shall be exempt from the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”), in no event shall the Company be liable
to Participant for or with respect to any taxes, penalties and/or interest which
may be imposed upon any such amounts pursuant to Section 409A or any other
federal or state tax law. To the extent that any such amount should be subject
to Section 409A (or any other federal or state tax law), the Participant shall
bear the entire risk of any such taxes, penalties and or interest.

 

- 4 -



--------------------------------------------------------------------------------

  21. Waiver of Jury Trial. By accepting this Award under the Plan, Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under (i) the Plan, (ii) the Prior Plan, (iii) any Award,
(iv) any award under the Prior Plan, or (v) any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection with any of the foregoing, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

THE HANOVER INSURANCE GROUP, INC. By:  

 

Name:   Maribeth Bearfield Title:   Executive Vice President & Chief Human
Resources Officer

 

<PARTICIPANT NAME>

 

- 5 -